COOK, Judge
(dissenting):
Appellant challenged the admissibility of the evidence in question on the ground there was no probable cause established for a search which was authorized by his commanding officer. The legality of the search was upheld by the military judge on the basis that probable cause had been established. Trial counsel did not submit that the search was incident to an apprehension. Thus, as the parties at trial limited the issue to the question of whether a search was properly authorized rather than the legality of an apprehension, I would not vacate the issue.
Appellant did not challenge the neutrality of the authorizing officer at trial, and he now only asserts that commanding officers are, per se, disqualified. That issue was decided against the appellant in United States v. Ezell, 6 M.J. 307 (C.M.A.1979).
As to the remaining issue, the record reflects that appellant entered a plea of not guilty for the purpose of preserving his objection to the search and seizure. I discern no necessity for inquiry into the “providency” of the stipulation. See my dissenting opinion in United States v. Bertelson, 3 M.J. 314, 317 (C.M.A.1977). Accordingly, I would affirm the decision of the United States Army Court of Military Review.